Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 04, 2022

The Court of Appeals hereby passes the following order:

A22A1715. GARY ERWIN v. CONYERS HOUSING AUTHORITY.

      In this civil action, the trial court issued an order granting the motion for
judgment on the pleadings filed by the defendant, Conyers Housing Authority, and
ruling that the defendant was entitled to attorney fees under the parties’ contract. The
plaintiff, Gary Erwin, then filed this direct appeal.
      We lack jurisdiction because the trial court’s order reserved ruling on the issue
of the amount of attorney fees to be awarded to the defendant. Under OCGA § 5-6-34
(a) (1), appeals may generally be taken from “[a]ll final judgments, that is to say,
where the case is no longer pending in the court below[.]” When the case remains
pending, the losing party is required to comply with the interlocutory appeal
procedures of OCGA § 5-6-34 (b), including obtaining a certificate of immediate
review. Islamkhan v. Khan, 299 Ga. 548, 551 (2) (787 SE2d 731) (2016). “[A] case
remains pending in the trial court where that court has explicitly reserved issues
related to costs and attorney fees for future judgment.” Edokpolor v. Grady Memorial
Hosp. Corp., 302 Ga. 733, 734-735 (808 SE2d 653) (2017). Thus, because the trial
court’s order here reserved the issue of the amount of attorney fees, the order was not
a final judgment and required compliance with the interlocutory appeal procedures.
See id.; Islamkhan, 299 Ga. at 550 (1); Stump v. Young, 307 Ga. App. 583, 584 (705
SE2d 684) (2011).
      The plaintiff’s failure to comply with the interlocutory appeal procedures
deprives us of jurisdiction over this appeal, which is hereby DISMISSED.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/04/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.